FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELMER ALEXANDER LEIVA-DE                         No. 11-70282
LEON,
                                                 Agency No. A095-120-777
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Elmer Alexander Leiva-De Leon, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen removal proceedings conducted in absentia. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Leiva-De Leon’s sole contention, regarding

the practicability of personal service, because it was not exhausted before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Leiva-De Leon has waived any challenge to the BIA’s determinations

regarding delivery of his hearing notice and changed country conditions. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                       11-70282